F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         NOV 15 1999
                    UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT                        PATRICK FISHER
                                                                               Clerk


 ROBERT E. TURNER,

               Petitioner - Appellant,                  No. 98-6480
          v.                                          W.D. Oklahoma
 RON CHAMPION,                                   (D.C. No. CV-98-1319-R)

               Respondent - Appellee.


                           ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Robert Earl Turner, an Oklahoma state prisoner appearing pro se, applies

for a certificate of appealability to appeal the district court’s dismissal of his

habeas corpus petition filed pursuant to 28 U.S.C. § 2254. We deny his request

for a certificate of appealability and dismiss the appeal.

      Mr. Turner is serving a life sentence with the possibility of parole

following a conviction by jury for first degree murder in the District Court for

Oklahoma County. In 1992, the Oklahoma Court of Criminal Appeals affirmed

his conviction. In 1997, Oklahoma passed the Truth In Sentencing Act (“Act”).

See 1997 Okla. Sess. Laws ch. 133. Turner filed his petition on September 22,

1998, 1 based upon equal protection and due process claims under the Fourteenth

Amendment related to sentencing changes under the Act. Turner argues that the

Act “alters the ‘Life’ Sentence from a previously indeterminate sentence, with a

release based solely on parole, to a determinate, dischargable [sic] sentence of

eighteen (18) to sixty (60) years.” Appellant’s Br. at A-15. Turner argues that

the new Act should apply retroactively to him to reduce his sentence. He claims



      1
        We assume his petition is timely. The district court determined Turner’s
claims to be premature because the portions of the Act relied on “do not become
effective until July 1, 1999; however, the Oklahoma Court of Criminal Appeals
has already held that the sentencing matrix portion of the Act does not apply
retroactively except to establish parole eligibility.” Turner v. Champion,
No. CIV-98-1319-R, slip op. at 6 (W.D. Okla. Oct. 27, 1998) (citing H.B. 1002,
46th Leg., 1st Ex. Sess., 1998 Okla. Sess. Laws 2; Nestell v. State, 954 P.2d 143,
144-45 (Okla. Crim. App. 1998)).

                                           -2-
that the Act treats those convicted of the same crime before the Act differently

than those convicted after the Act in violation of equal protection of the laws.

Further, he asserts that the Act created a liberty interest in parole eligibility that

cannot be denied him without due process.

      The district court dismissed the petition on the merits, concluding that the

failure to apply the Act to modify or reduce Turner’s sentence does not violate his

due process or equal protection rights. 2 In a multitude of unpublished cases, we

have found that the Act does not create any federal constitutional claim—whether

ex post facto, 3 due process, or equal protection—for those prisoners seeking

resentencing under it and thus have denied habeas relief. See Coggin v.

Champion, No. 99-6028, 1999 WL 614700 (10th Cir. Aug. 13, 1999) (equal

protection and ex post facto); Still v. Klinger, No. 98-6227, 1999 WL 569058


      2
        Because Turner’s prior federal habeas corpus petition was denied on the
merits, the magistrate judge recommended the petition be referred to this court
pursuant to 28 U.S.C. § 1631 to determine if the petition is authorized as a second
and successive habeas petition. In the alternative, the magistrate judge
recommended that the petition be denied. The district court determined that this
was not a second and successive petition because the Act did not exist at the time
of his previous petition.
      3
        We have found that an elimination of a pre-parole program or early release
program could violate the Ex Post Facto Clause. See McMeekan v. Klinger,
No. 98-6247, 1998 WL 852551 (10th Cir. Dec. 10, 1998); Mulhausen v. Klinger,
No. 98-6270, 1998 WL 826850 (10th Cir. Dec. 1, 1998); Blue v. Klinger,
No. 98-6159, 1998 WL 738341 (10th Cir. Oct. 22, 1998). Turner does not assert
this claim; in fact, Turner seems to be arguing that the Act would improve his
possibility of parole.

                                           -3-
(10th Cir. Aug. 4, 1999) (ex post facto); Woods v. Klinger, No. 98-6185, 1999
WL 79398 (10th Cir. Feb. 19, 1999) (ex post facto); Moore v. Klinger,

No. 98-6266, 1999 WL 50828 (10th Cir. Feb. 3, 1999) (ex post facto, due process,

and equal protection); Durbin v. Klinger, No. 98-6332, 1998 WL 894952 (10th

Cir. Dec. 24, 1998) (ex post facto and equal protection); Nestell v. Klinger, No.

98-6148, 1998 WL 544361 (10th Cir. Aug. 27, 1998) (ex post facto and equal

protection); Cotner v. Hargett, No. 96-6349, 1998 WL 4334 (10th Cir. Jan. 8,

1998) (no denial of any federal constitutional right).

      Turner raises no new issues not addressed in these cases. He has not shown

that he is a member of a protected class. Further, he has not shown that he was

sentenced differently than others convicted at the same time he was convicted.

He is not similarly situated to those who committed their crimes after the

effective date of the Act. “[T]he Equal Protection Clause is not violated simply

because a criminal defendant who commits a crime after the Act’s effective date

receives a lesser sentence than a defendant who committed a crime before the

effective date.” See Durbin, 1998 WL 894952 at *2. Also, Turner has not shown

a liberty interest required to prove denial of due process. We agree with the

reasoning of the cases cited above which, in turn, are consistent with the

Oklahoma Court of Criminal Appeals’ disposition of similar issues concerning the

Act, see Castillo v. State, 954 P.2d 145 (Okla. Crim. App. 1998) (no ex post facto


                                         -4-
or equal protection violation); Nestell v. State, 954 P.2d 143 (Okla. Crim. App.

1998) (no equal protection violation), and analogous federal cases, see United

States v. Hayes, 929 F.2d 741 (D.C. Cir. 1991) (Sentencing Guidelines);

McQueary v. Blodgett, 924 F.2d 829 (9th Cir. 1991) (Washington state

Sentencing Reform Act).

      Because he has failed to make a substantial showing of the denial of a

constitutional right to equal protection or due process, we DENY Turner’s request

for a certificate of appealability, and DISMISS his appeal.

                                              ENTERED FOR THE COURT



                                              Stephen H. Anderson
                                              Circuit Judge




                                        -5-